Case 1:20-cv-00419-JAO-KJM Document 39 Filed 07/12/21 Page 1 of 1                     PageID #: 2794




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

                                                CIVIL NO. 20-00419 JAO-KJM
   In the Matter of Gary Victor Dubin
                                                ORDER APPOINTING THREE-JUDGE
                                                HEARING PANEL



            ORDER APPOINTING THREE-JUDGE HEARING PANEL

                 Pursuant to Judge Jill A. Otake’s July 11, 2021 order, ECF No. 38, the

  following three-judge panel is appointed to this reciprocal discipline matter:

  District Judge Leslie E. Kobayashi, District Judge Jill A. Otake, and Chief

  Magistrate Judge Kenneth J. Mansfield. Judge Otake shall serve as panel chair,

  and the date of the hearing shall be determined by the panel.

                 IT IS SO ORDERED.

                 DATED: Honolulu, Hawaii, July 12, 2021.


                                                 /s/ J. Michael Seabright
                                                J. Michael Seabright
                                                Chief United States District Judge




  In the Matter of Gary Victor Dubin, Civ. No. 20-00419 JAO-KJM, Order Appointing Three-Judge
  Hearing Panel
